The opinion of the court was delivered, July 3d 1867, by
Thompson, J.
— The testimony offered was rejected, not on the ground that what was good husbandry in that section of country, in view of the soil, climate, &c., might not be proved by persons competent to speak to the point (had it been it would have been undoubted error), but because it was thought the lease was intended to prescribe in every particular the mode and manner of husbandry to be performed by the lessee. We have carefully scanned the lease and think this view was error, for which we shall have to reverse the case.
The very first clause in the lease of the premises is that “ the said John Coppenheffer shall cultivate and farm said land in a workmanlike manner; he shall put out all the crops in good season and in proper order, of such kind of grain and in such fields as the said George Aughinbaugh shall designate. He shall also take off all the crops in proper season and house the same in proper order.” All this, and. much more of the same sort which occurs in the lease, does not touch the question of the mode of cultivation in all its length and breadth. When lime should be scattered, manure spread, ploughing done, or what is good season within which crops should be put out, these things were left to be enforced by the covenant to cultivate the farm in “ a workmanlike manner.” This expression was undoubtedly intended to mean in a “ farmerlike manner,” or as good farmers usually do, and so we construe it. If it was required by this test that lime should be spread the autumn before putting in spring crops, as contended for by the defendant below, then the work performed by. the plaintiff in spreading the lime hauled upon the ground might and ought to be presumed to have been for the tenant’s own benefit, and he should not charge for it. His lease was dated in September preceding the commencement of his term, and there being no obstacle to his entering to spread the lime in the fall, whether he *350did it or omitted it must enter into tbe consideration of what would be good husbandry under these circumstances. Of course, if it had been a case in which he could hot have entered without being a trespasser, it could not he presumed that it was within the meaning of the clause that he must enter. “ Workmanlike,” “ farmerlike,” and such like expressions necessarily have relation to the circumstances of the thing to he done as indicated. Here there was nothing in the way of doing the work referred to, and as explanatory of how and why it was done, the testimony should have been received. That the jury did not discard that portion of the plaintiff’s claim on the mere charge of the court, shows their intelligent approbation of their oaths, which bound them to find a true verdict according to the evidence. The charge did not cure the error in rejecting the testimony, and we are, therefore, constrained to reverse the judgment and send the case back for a new trial for the reasons given.
Judgment reversed and venire de novo awarded.